Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The combination of BOTH dependent claim 3 and dependent claim 6 would be allowable over the prior art of record together with all of the limitations of the based claim and any intervening claims.  
Response to the applicant’s arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
The primary reference is silent but Ofek teaches “…a combination, wherein the combination comprises a logical combination 
comparing the current network-specific coverage data from the plurality of communication networks, 
a vector aggregating the current network-specific coverage data from the plurality of communication networks, or any combination thereof,” (See col. 11, line 50 to col. 14, line 26 where the carrier can determine if one channel is available over a second different channel being based on the network allocation vector and if there is high interference in one channel and low in a second channel then the low second channel can be used; the device can then provide a message on the second channel to request to send, receive to send and clear to send and in col. 14, the rssi for the signal is provided 1330 and comparted to the vector step 1340)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of OFTEK with the disclosure of Aydin et al. since OFTEK teaches that a directional antenna signal characteristic can be received prior to sending the data and then if the signal is high, the directional antenna can transmit to that sector to ensure communication.  In block 1530 the reception vector and the direction can be stored for future use. spectrum heat map can be provided to all of the avs so the avs can determine where is a connection strongest 409-415 and keep within those areas and also switch to a second network when desired along the traveling route.  See claims 1-2 and the abstract and col. 11, line 50 to col. 14, line 26; 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1 and 16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of U.S. Patent No.: 7953372 B2 to Ofek that was filed in 2004 (hereinafter “Ofek”).  

Aydin discloses “…1. An apparatus for computing plural-network coverage data for connecting a mobile communication device to a communication network from among a plurality of communication networks serving an area, wherein the plurality of communication networks includes communication networks of the same standard operated by a plurality of network operators, comprising: (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone and see paragraph 82 where the geographic position is given to the second drone from the first drone for replacement of the first drone’s functions by the second drone) 
    PNG
    media_image1.png
    821
    1265
    media_image1.png
    Greyscale

at least one input interface configured for acquiring current network-specific coverage data from the plurality of communication networks;  (see FIG. 6 where the drone BS A stops uplink reception and the DRONE BS B provides uplink reception and the UL user data that was on DBS A is now on DBS B in steps 1-8; see paragraph 66 where the device uses a make before break where the one drone is going to leave and provide no connection and the second drone can provide a dual connection or make a connection before the first drone flies off and connect with the ue1-n) 
    PNG
    media_image2.png
    605
    511
    media_image2.png
    Greyscale

and circuitry configured for combining the current network-specific coverage data from the plurality of communication networks to provide a combination and for determining, based on the combination, plural-network coverage data indicating current network connectivity at a location in the area. (see Fig 10 where the core network is run from the drone bs-a and the drone bs b to the user device UE1 from the backhaul node and to the core network; see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone) : (see drone bs-b 42 in FIG. 3-4)(see paragraph 77-81 where when the first drone has no battery charge left it sends a signal to the second drone to come and replace the first drone).
The primary reference is silent but Ofek teaches “…a combination, wherein the combination comprises a logical combination 
comparing the current network-specific coverage data from the plurality of communication networks, 
a vector aggregating the current network-specific coverage data from the plurality of communication networks, or any combination thereof,” (See col. 11, line 50 to col. 14, line 26 where the carrier can determine if one channel is available over a second different channel being based on the network allocation vector and if there is high interference in one channel and low in a second channel then the low second channel can be used; the device can then provide a message on the second channel to request to send, receive to send and clear to send and in col. 14, the rssi for the signal is provided 1330 and comparted to the vector step 1340)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of OFTEK with the disclosure of Aydin et al. since OFTEK teaches that a directional antenna signal characteristic can be received prior to sending the data and then if the signal is high, the directional antenna can transmit to that sector to ensure communication.  In block 1530 the reception vector and the direction can be stored for future use. spectrum heat map can be provided to all of the avs so the avs can determine where is a connection strongest 409-415 and keep within those areas and also switch to a second network when desired along the traveling route.  See claims 1-2 and the abstract and col. 11, line 50 to col. 14, line 26; 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in further in view of United States Patent Application Pub. No.: US 2017/0164257 A1 to Ross that was filed in 2015 (hereinafter “Ross”) and in view of Oftek. 
Aydin  is silent but Ross teaches “….2. The apparatus according to claim 1, wherein the circuitry is configured for comparing, based on the current network-specific coverage data, respective connectivity of the plurality of communication networks at the location and to select, based on comparing the respective connectivity of the plurality of communication networks, (see paragraph 17-20) a communication network for connecting the mobile communication device at the location from among the plurality of communication networks”. (see paragraph 38-40);

    PNG
    media_image3.png
    924
    988
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Ross with the disclosure of Aydin et al. since Ross teaches that a spectrum heat map can be provided to all of the avs so the avs can determine where is a connection strongest 409-415 and keep within those areas and also switch to a second network when desired along the traveling route. This ensures that each robotic av can maintain connection and can avoid a no connection area 435. Alternatively, the avs can use a mesh network when out of the area 430 to keep the connection.  See Ross at FIG. 4 and the abstract. 
Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in further in view of United States Patent Application Pub. No.: US 2017/0164257 A1 to Ross that was filed in 2015 (hereinafter “Ross”) and in view of Oftek. 

Aydin  is silent but Ross teaches “….3. The apparatus according to claim 1, wherein the plural-network coverage data indicates network connectivity along three dimensions in the area”.(see where the av 422 has a network and then a second network in area 407 and then the some uav has a mesh network 430 and then are off network at 435 on the map of FIG. 4);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Ross with the disclosure of Aydin et al. since Ross teaches that a spectrum heat map can be provided to all of the avs so the avs can determine where is a connection strongest 409-415 and keep within those areas and also switch to a second network when desired along the traveling route. This ensures that each robotic av can maintain connection and can avoid a no connection area 435. Alternatively, the avs can use a mesh network when out of the area 430 to keep the connection.  See Ross at FIG. 4 and the abstract. 


    PNG
    media_image4.png
    731
    624
    media_image4.png
    Greyscale
 Claims 4-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of Oftek. 

Aydin discloses “…4. The apparatus according to claim 1, wherein the area is a three-dimensional (3D) flight area and the mobile communication device is an unmanned aerial vehicle (UAV) guided in the 3D flight area. (see FIG. 3 and 4 where the drone is dispatched to an area to provide communication services from the ue1 and ue2 to the backhaul node and cell tower and the core network device via a drone manager server 38 which can pilot the drones to the area in FIG. 4 and see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone)
The primary reference is silent but Ofek teaches “…separate from and different from each base station of a plurality of base stations included in the plurality of communication networks” (See col. 11, line 50 to col. 14, line 26 where the carrier can determine if one channel is available over a second different channel being based on the network allocation vector and if there is high interference in one channel and low in a second channel then the low second channel can be used; the device can then provide a message on the second channel to request to send, receive to send and clear to send and in col. 14, the rssi for the signal is provided 1330 and comparted to the vector step 1340)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of OFTEK with the disclosure of Aydin et al. since OFTEK teaches that a directional antenna signal characteristic can be received prior to sending the data and then if the signal is high, the directional antenna can transmit to that sector to ensure communication.  In block 1530 the reception vector and the direction can be stored for future use. spectrum heat map can be provided to all of the avs so the avs can determine where is a connection strongest 409-415 and keep within those areas and also switch to a second network when desired along the traveling route.  See claims 1-2 and the abstract and col. 11, line 50 to col. 14, line 26; 

Aydin discloses “…5. The apparatus according to claim 4, wherein the at least one input interface is configured for acquiring a result of a connectivity measurement performed by the UAV.(see paragraph 66-67 where a pilot power of the first drone is reduced and then this causes the second drone which has a high pilot power to receive a handoff of the UE terminals’; This involves user terminals providing measurements of pilot signals of neighbouring cells in known fashion, triggering a handover request message by Drone-BS-A for the particular user terminal. It is identified that Cell ID2 (namely Drone-BS-B) which operated at a different frequency band is to be the target cell for handover, and handover is effected to the cell having Cell ID2. Once these handovers are complete, Drone-BS-A ceases providing wireless service and is directed to fly away). 
Claims 6 and 9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in further in view of U.S. Patent Application Pub. No.: US20150336667A1 to Srivastava et al. that was filed in 2014 and is assigned to VERIZON™ and in view of Oftek.
Aydin is silent but Srivastava teaches “…6. The apparatus according to claim 4, further comprising an output interface configured for automatically reporting the plural-network coverage data to an aviation control node. (See paragraph 95-99 where the drone can determine that there are gaps in the coverage and then deploy many other second drones to fill in the gaps and increase the coverage data for the subscribers by sending a number of drones to the area via the UAV platform device 230)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Srivastava with the disclosure of Aydin et al. since Srivastava teaches that a gap in coverage can be detected where the user devices can no longer receive any service due to an event.  The UAV platform computer device 230 can deploy one or more UAVs to provide communication services to remove the gap in communication.  In some implementations, UAV platform 230 may deploy UAVs 220 to create a communication network in remote areas and/or in a disaster or crisis situation. For example, during a disaster, cell towers may be disabled in a disaster area, which may prevent communication in the area. UAV platform 230 may deploy UAVs 220 (e.g., with wireless communication components) to create a wireless communication network that provides cell coverage for the area and enables individuals in the area to communicate outside of the area. UAVs 220 may extend the cell coverage from a closest unaffected cell tower or from ground-based mobile cell tower. UAVs 220 may provide constant cell coverage for the area and may be automatically replaced when UAVs 220 run low on battery power, are damaged, are not performing at optimal levels, etc. UAVs 220 and/or UAV platform 230 may monitor the area to ensure that UAVs 220 are providing proper wireless coverage for the area, to identify gaps in the coverage, to eliminate the gaps in the coverage (e.g., by deploying other UAVs 220 for the gaps), etc. This ensures that each user device on the ground can connect with the UAV and connect to ensure a connection with the UAV to provide telecomm service.  See abstract and paragraph 90-96. 

Claims 7-8 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of Oftek. 

Aydin discloses “…7. The apparatus according to claim 1, wherein the plurality of communication networks includes a plurality of terrestrial radio networks operated by a plurality of operators.  (See FIG. 4, where a conventional terrestrial network is shown as STD-BS)”. 
Aydin discloses “…8. The apparatus according to claim 1, wherein the plurality of communication networks includes at least one of a terrestrial radio network or a satellite network. (See FIG. 4, where a conventional terrestrial network is shown as STD-BS)”.
Srivastava teaches “…9. The apparatus according to claim 1, wherein the plural-network coverage data includes at least one of signal power, interference, an indication of a number of communication terminals per area unit, or an indication of a handover probability of handover by the mobile communication device from one network node to another network node. (see paragraph 95-99 where the drone can determine that there are gaps in the coverage and then deploy many other second drones to fill in the gaps and increase the coverage data for the subscribers by sending a number of drones to the area via the UAV platform device 230)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Srivastava with the disclosure of Aydin et al. since Srivastava teaches that a gap in coverage can be detected where the user devices can no longer receive any service due to an event.  The UAV platform computer device 230 can deploy one or more UAVs to provide communication services to remove the gap in communication.  In some implementations, UAV platform 230 may deploy UAVs 220 to create a communication network in remote areas and/or in a disaster or crisis situation. For example, during a disaster, cell towers may be disabled in a disaster area, which may prevent communication in the area. UAV platform 230 may deploy UAVs 220 (e.g., with wireless communication components) to create a wireless communication network that provides cell coverage for the area and enables individuals in the area to communicate outside of the area. UAVs 220 may extend the cell coverage from a closest unaffected cell tower or from ground-based mobile cell tower. UAVs 220 may provide constant cell coverage for the area and may be automatically replaced when UAVs 220 run low on battery power, are damaged, are not performing at optimal levels, etc. UAVs 220 and/or UAV platform 230 may monitor the area to ensure that UAVs 220 are providing proper wireless coverage for the area, to identify gaps in the coverage, to eliminate the gaps in the coverage (e.g., by deploying other UAVs 220 for the gaps), etc. This ensures that each user device on the ground can connect with the UAV and connect to ensure a connection with the UAV to provide telecom service.  See abstract and paragraph 90-96. 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in further in view of U.S. Patent Application Pub. No.: US20150336667A1 to Srivastava et al. that was filed in 2014 and is assigned to VERIZON™ and in further in view of U.S. Patent No.: 8,184,594 B2 to Li that was filed in 2008 which is prior to the effective filing date of 2019 and in view of Oftek.

    PNG
    media_image5.png
    961
    761
    media_image5.png
    Greyscale

Li teaches “…10. | The apparatus according to claim 9, wherein the handover probability includes at least one of: an intra-network handover probability of handover within one communication network from among the plurality of communication networks, or an inter-network handover probability of handover between different communication networks from among the plurality of communication networks..”.  (See col. 10, line 40 to col. 13, line 30) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Li with the disclosure of Aydin et al. since Li teaches that a handover procedure can be provided so a network with a highest RSRP and the best communication can be used and stored in a memory. This is the network with the highest power.   This can ensure the best probability of a handover and a least amount of drops between two communication networks. See Li at FIG. 4 and col. 10, line 1 to col. 13, line 30.    

    PNG
    media_image6.png
    960
    925
    media_image6.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in further in view of U.S. Patent No.: 8,184,594 B2 to Li that was filed in 2008 which is prior to the effective filing date of 2019 and in view of Oftek.
Li teaches “…11. The apparatus according to claim 1, wherein the current network-specific coverage data is single-network coverage data determined by the network operators of the plurality of communication networks”.   (See col. 10, line 40 to col. 13, line 30 and FIG. 4 where if a handover trigger is met from a different communication network then a handover request is sent and if it is acceptable then an acknowledge signal is sent and a timer is started and information is stored relative to the candidate and then that larger RSRP is stored in block 408);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Li with the disclosure of Aydin et al. since Li teaches that a handover procedure can be provided so a network with a highest RSRP and the best communication can be used and stored in a memory. This is the network with the highest power.   This can ensure the best probability of a handover and a least amount of drops between two communication networks. See Li at FIG. 4 and col. 10, line 1 to col. 13, line 30.    


    PNG
    media_image4.png
    731
    624
    media_image4.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of Oftek. 
Aydin discloses “…12. A guiding node, (see FIG. 4 and node 36 and drone manager 38 that provides service from the core telecom network 40 to the backhaul node 36 and to the drones BS-A and BS-B and then to the user terminals UE 1-n) comprising: an input interface configured for acquiring plural-network coverage data for connecting a mobile communication device to a communication network from among a plurality of communication networks serving an area (see FIG. 3 and 4 where the drone is dispatched to an area to provide communication services from the ue1 and ue2 to the backhaul node and cell tower and the core network device via a drone manager server 38 which can pilot the drones to the area in FIG. 4 and see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone), wherein the plurality of communication networks includes communication networks of the same standard operated by a plurality of network operators, (see FIG. 6 where the drone BS A stops uplink reception and the DRONE BS B provides uplink reception and the UL user data that was on DBS A is now on DBS B in steps 1-8; see paragraph 66 where the device uses a make before break where the one drone is going to leave and provide no connection and the second drone can provide a dual connection or make a connection before the first drone flies off and connect with the ue1-n)  the plural-network coverage data indicating current network connectivity at a location in the area .(see paragraph 66-67 where a pilot power of the first drone is reduced and then this causes the second drone which has a high pilot power to receive a handoff of the UE terminals’; This involves user terminals providing measurements of pilot signals of neighbouring cells in known fashion, triggering a handover request message by Drone-BS-A for the particular user terminal. It is identified that Cell ID2 (namely Drone-BS-B) which operated at a different frequency band is to be the target cell for handover, and handover is effected to the cell having Cell ID2. Once these handovers are complete, Drone-BS-A ceases providing wireless service and is directed to fly away). and being determined based on an aggregation of current network- specific coverage data from the plurality of communication networks; : (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone and see paragraph 82 where the geographic position is given to the second drone from the first drone for replacement of the first drone’s functions by the second drone)  and circuitry configured for performing guiding of the mobile communication device based on the acquired plural-network coverage data. (see FIG. 3 and 4 where the drone is dispatched to an area to provide communication services from the ue1 and ue2 to the backhaul node and cell tower and the core network device via a drone manager server 38 which can pilot the drones to the area in FIG. 4 and see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone)
The primary reference is silent but Ofek teaches “…a combination, wherein the combination comprises a logical combination 
comparing the current network-specific coverage data from the plurality of communication networks, 
a vector aggregating the current network-specific coverage data from the plurality of communication networks, or any combination thereof,” (See col. 11, line 50 to col. 14, line 26 where the carrier can determine if one channel is available over a second different channel being based on the network allocation vector and if there is high interference in one channel and low in a second channel then the low second channel can be used; the device can then provide a message on the second channel to request to send, receive to send and clear to send and in col. 14, the rssi for the signal is provided 1330 and comparted to the vector step 1340)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of OFTEK with the disclosure of Aydin et al. since OFTEK teaches that a directional antenna signal characteristic can be received prior to sending the data and then if the signal is high, the directional antenna can transmit to that sector to ensure communication.  In block 1530 the reception vector and the direction can be stored for future use. spectrum heat map can be provided to all of the avs so the avs can determine where is a connection strongest 409-415 and keep within those areas and also switch to a second network when desired along the traveling route.  See claims 1-2 and the abstract and col. 11, line 50 to col. 14, line 26; 


    PNG
    media_image4.png
    731
    624
    media_image4.png
    Greyscale
 Claims 13-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of Oftek. 

Aydin discloses “…13.   The guiding node according to claim 12, wherein the mobile communication device is an unmanned aerial vehicle (UAV), and wherein the guiding node comprises an aviation control node for guiding the UAV in a three-dimensional 3d flight area within air space. (see FIG. 3 and 4 where the drone is dispatched to an area to provide communication services from the ue1 and ue2 to the backhaul node and cell tower and the core network device via a drone manager server 38 which can pilot the drones to the area in FIG. 4 and see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone)
Aydin discloses “…14. A method for computing plural-network coverage data for connecting a mobile communication device to a communication network from among a plurality of communication networks serving an area, wherein the plurality of communication networks includes communication networks of the same standard operated by a plurality of network operators, comprising: (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone and see paragraph 82 where the geographic position is given to the second drone from the first drone for replacement of the first drone’s functions by the second drone) acquiring current network-specific coverage data from the plurality of communication networks; (see FIG. 6 where the drone BS A stops uplink reception and the DRONE BS B provides uplink reception and the UL user data that was on DBS A is now on DBS B in steps 1-8; see paragraph 66 where the device uses a make before break where the one drone is going to leave and provide no connection and the second drone can provide a dual connection or make a connection before the first drone flies off and connect with the ue1-n) 
    PNG
    media_image2.png
    605
    511
    media_image2.png
    Greyscale

combining the current network-specific coverage data from the plurality of communication networks to provide a combination; and
35
determining, based on the combination, plural-network coverage data indicating current network connectivity at a location in the area. (see Fig 10 where the core network is run from the drone bs-a and the drone bs b to the user device UE1 from the backhaul node and to the core network; see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone) : (see drone bs-b 42 in FIG. 3-4)(see paragraph 77-81 where when the first drone has no battery charge left it sends a signal to the second drone to come and replace the first drone). The primary reference is silent but Ofek teaches “…a combination, wherein the combination comprises a logical combination 
comparing the current network-specific coverage data from the plurality of communication networks, 
a vector aggregating the current network-specific coverage data from the plurality of communication networks, or any combination thereof,” (See col. 11, line 50 to col. 14, line 26 where the carrier can determine if one channel is available over a second different channel being based on the network allocation vector and if there is high interference in one channel and low in a second channel then the low second channel can be used; the device can then provide a message on the second channel to request to send, receive to send and clear to send and in col. 14, the rssi for the signal is provided 1330 and comparted to the vector step 1340)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of OFTEK with the disclosure of Aydin et al. since OFTEK teaches that a directional antenna signal characteristic can be received prior to sending the data and then if the signal is high, the directional antenna can transmit to that sector to ensure communication.  In block 1530 the reception vector and the direction can be stored for future use. spectrum heat map can be provided to all of the avs so the avs can determine where is a connection strongest 409-415 and keep within those areas and also switch to a second network when desired along the traveling route.  See claims 1-2 and the abstract and col. 11, line 50 to col. 14, line 26; 

Aydin discloses “…15. A guiding method, comprising: acquiring plural-network coverage data for connecting a mobile communication device to a communication network from among a plurality of communication networks serving an area, wherein the plurality of communication networks includes communication networks of the same standard operated by a plurality of network operators (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone and see paragraph 82 where the geographic position is given to the second drone from the first drone for replacement of the first drone’s functions by the second drone), the plural-network coverage data indicating current network connectivity at a location in the area and being determined based on an aggregation of current network-specific coverage data from the plurality of communication networks; (see FIG. 6 where the drone BS A stops uplink reception and the DRONE BS B provides uplink reception and the UL user data that was on DBS A is now on DBS B in steps 1-8; see paragraph 66 where the device uses a make before break where the one drone is going to leave and provide no connection and the second drone can provide a dual connection or make a connection before the first drone flies off and connect with the ue1-n) 
    PNG
    media_image2.png
    605
    511
    media_image2.png
    Greyscale

 and performing guiding of the mobile communication device based on the acquired plural- network coverage data. (see Fig 10 where the core network is run from the drone bs-a and the drone bs b to the user device UE1 from the backhaul node and to the core network; see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone) : (see drone bs-b 42 in FIG. 3-4)(see paragraph 77-81 where when the first drone has no battery charge left it sends a signal to the second drone to come and replace the first drone).
The primary reference is silent but Ofek teaches “…a combination, wherein the combination comprises a logical combination 
comparing the current network-specific coverage data from the plurality of communication networks, 
a vector aggregating the current network-specific coverage data from the plurality of communication networks, or any combination thereof,” (See col. 11, line 50 to col. 14, line 26 where the carrier can determine if one channel is available over a second different channel being based on the network allocation vector and if there is high interference in one channel and low in a second channel then the low second channel can be used; the device can then provide a message on the second channel to request to send, receive to send and clear to send and in col. 14, the rssi for the signal is provided 1330 and comparted to the vector step 1340)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of OFTEK with the disclosure of Aydin et al. since OFTEK teaches that a directional antenna signal characteristic can be received prior to sending the data and then if the signal is high, the directional antenna can transmit to that sector to ensure communication.  In block 1530 the reception vector and the direction can be stored for future use. spectrum heat map can be provided to all of the avs so the avs can determine where is a connection strongest 409-415 and keep within those areas and also switch to a second network when desired along the traveling route.  See claims 1-2 and the abstract and col. 11, line 50 to col. 14, line 26; 
The primary reference is silent but Ofek teaches “…16. (New) The apparatus according to claim 1, wherein the plurality of communication networks includes a first communication network including a plurality of first base stations and a second communication network different from the first communication network and including a plurality of second base stations, and wherein each second base station of the plurality of second base stations is different from each first base station of the plurality of first base stations.” (See col. 9, lines 5-21, and col. 11, line 50 to col. 14, line 26 where the carrier can determine if one channel is available over a second different channel being based on the network allocation vector and if there is high interference in one channel and low in a second channel then the low second channel can be used; the device can then provide a message on the second channel to request to send, receive to send and clear to send and in col. 14, the rssi for the signal is provided 1330 and comparted to the vector step 1340)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of OFTEK with the disclosure of Aydin et al. since OFTEK teaches that a directional antenna signal characteristic can be received prior to sending the data and then if the signal is high, the directional antenna can transmit to that sector to ensure communication.  In block 1530 the reception vector and the direction can be stored for future use. spectrum heat map can be provided to all of the avs so the avs can determine where is a connection strongest 409-415 and keep within those areas and also switch to a second network when desired along the traveling route.  See claims 1-2 and the abstract and col. 11, line 50 to col. 14, line 26; 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668